Title: To George Washington from Major General Nathanael Greene, 1 January 1778
From: Greene, Nathanael
To: Washington, George



Dr Sir
Camp Valey Forge January the 1st 177[8]

It gives me the greatest pain to hear the murmurs and complaints among the officers for the want of spirits—they say they are exposd to the severity of the weather subject to hard duty and nothing but bread and beef to eat morning, noon, and night, without vegetables or any thing to drink but cold water—this is hard fare for people that have been accustomd to live tolerable—The officers observes however disagreeable their situation they would patiently submit to their hard fortune if the evil in its own nature was incureable—but they think by a proper exertion spirits may be procurd to alleviate their distress until they have an opportunity to provide for themselves.
Lord Sterling was mentioning yesterday that he had made a discovery of a considerable quantity of spirits—sufficient to supply all the Officers—Supposeing His Lordships information to be true—will it not be consistent with good policy to sieze it, and distribute it among the Regiments for the use of the Officers about thirty or forty Gallons for each Regiment—this would give a temporary releif—and the present dissatisfaction seems to be so great—it is absolutely necessary to take some measures if possible to silence as many of the complaints as may be—Col. Abeel has just returnd from Bethlehem and sais there is 16 hogsheads of spirits at that place belonging to the old Commisary department it is in the hands of Mr Oakley and was sent there by Mr Ervin—Col. Abee⟨l⟩ thinks it will be disposd on for private property if not sent for immediately. Col. Abeel also observes there is great quantities of Whiskey sent into the Jerseys at Easton and that a full supply might be had for the use of the Army if some person was sent there to sieze it.
I have got a very disagreeable pain in one of my Eyes, or else I should have waited upon your Excellency. I am with great respect your Excellences Obedient Sevt

N. Greene

